UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


___________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )                Criminal No. 81-0306 (PLF)
                                    )
JOHN W. HINCKLEY, JR.               )
                                    )
___________________________________ )


                                             ORDER

                  For the reasons stated in the Opinion issued on December 20, 2013,

  it is hereby,

                  ORDERED that the Court will permit the following:

                         1. Mr. Hinckley will be allowed conditional releases of 17 days each

                            month to his mother's home outside the metropolitan Washington

                            D.C. area with the purpose of acclimating him to his mother's

                            community and permitting him to engage in activities discussed in

                            the December 20, 2013 Opinion. The success of each visit will be

                            thoroughly assessed by the Hospital before a subsequent visit is

                            permitted. If Mr. Hinckley successfully completes eight 17-day

                            visits, the court would consider a further (e) letter from the Hospital.

                         2. Mr. Hinckley will be permitted to drive unaccompanied while in

                            Williamsburg as long as he is using the vehicle to travel to

                            destinations where people will be expecting him, such as to
   mental health treatment appointments, approved volunteer and

   employment activities, as well as to any specific social or

   educational activities arranged by him and Mr. Weiss.

3. During each day of the 17-day visits, Mr. Hinckley will be

   permitted up to six unsupervised outings lasting up to 4 hours

   each outside his mother’s housing subdivision, for social,

   recreational, shopping, and dining activities, or for the

   purpose of securing other related activities, between 9:00 a.m.

   and 9:00 p.m.

4. During these unaccompanied outings, Mr. Hinckley will avoid

   traveling to government centers in Richmond or to areas

   where the President or members of Congress may be visiting.

5. Mr. Hinckley will be allowed to volunteer at Eastern State

   Hospital for up to five days a week, depending on the

   availability of suitable work activities and will be allowed to

   engage in other work with hospital approval.

6. The Hospital agrees to notify the Court and counsel for the

   parties if Mr. Hinckley engages in new volunteer activities or

   employment, with a description of the duties and duty hours.

7. Mr. Hinckley will be allowed two 120 minute unaccompanied

   walks, daily within his mother’s subdivision between the

   hours of 8:00 a.m. to 5:00 p.m. standard time and 8:00 a.m. to


                       2
   9:00 p.m. daylight savings time.

8. The Court will continue to require detailed itineraries to be

   provided by the Hospital in advance for at least the first four

   17-day visits. Should these itineraries (prepared by Mr.

   Hinckley, Mr. Hyde, and Mr. Weiss) contain the kinds of

   social and other interactive activities that show progress, the

   Court will consider a motion from the Hospital or Mr.

   Hinckley to modify the requirement of detailed itineraries,

   submitted, under seal, to the Court and to counsel for the

   parties.

9. Mr. Hinckley will continue to complete a daily log of his

   activities while in Williamsburg.


10. Mr. Hinckley may be driven between Washington, D.C. and

   Williamsburg by a professional driver without his mother or

   siblings in the vehicle.

11. The Hospital will provide 7-day notice to the

   Court, the government, and Mr. Hinckley’s

   counsel prior to each visit to Williamsburg.

12. The Hospital will provide 1-day notice to the Court,

   the government, and Mr. Hinckley’s counsel prior to

   Mr. Hinckley taking part in any Hospital staff–

   accompanied outing.


                        3
13. Dr. Giorgi-Guarnieri will continue to serve as Mr.

   Hinckley’s psychiatrist in the Williamsburg area. Mr.

   Hinckley will meet with Dr. Giorgi-Guarnieri weekly

   during his visits of 17 days. Additional visits may occur

   as clinically necessary. Dr. Giorgi-Guarnieri will

   monitor Mr. Hinckley for any signs of deterioration or

   decompensation in his mental condition and will be

   especially alert for anger, psychosis, depression, any

   ideas of elopement, endangerment to self or others,

   noncompliance with conditions of release, or rejection of

   the supervision provided to Mr. Hinckley by his

   responsible persons. If any such items are detected, she

   will telephone the Hospital. Dr. Giorgi-Guarnieri will

   continue to assess and monitor the risk factors identified

   in the Hospital’s checklists, which she will complete

   and return to the Hospital after each visit, along with

   written feedback summarizing her contact with Mr.

   Hinckley. Dr. Giorgi-Guarnieri also will participate in

   post-visit telephone conference calls with the Hospital

   treatment team to discuss Mr. Hinckley’s progress, and

   will participate by phone in the Hospital treatment

   team’s Individual Recovery Plan meetings scheduled

   every two months for Mr. Hinckley. Dr. Giorgi-



                        4
   Guarnieri will verify with Mr. Hinckley that he has been

   taking his medications as prescribed. If necessary, Dr.

   Giorgi-Guarnieri may prescribe medication for

   emergency psychiatric situations and may facilitate

   acute hospitalization for psychiatric emergencies.

14. The Court approves the substitution of Mr. Weiss, a licensed

   clinical social worker, for Mr. Beffa as case manager for Mr.

   Hinckley. Mr. Weiss will make recommendations to Mr.

   Hinckley and the Hospital for opportunities to increase Mr.

   Hinckley’s socialization, enrichment, or mental health support in

   the Williamsburg community; these recommendations will be

   made after first-hand investigation of the appropriateness of Mr.

   Hinckley’s participation in the activities in question and their

   relevance to the objectives of the visits. Mr. Weiss will monitor

   Mr. Hinckley’s progress in his volunteer and daytime activities

   and communicate at least once per visit with the relevant

   supervisor. After each visit, Mr. Weiss will provide written

   feedback to the Hospital treatment team, summarizing any

   contact with Mr. Hinckley related to case management and

   recommendations.

15. Mr. Beffa will continue to serve as Mr. Hinckley’s

   individual therapist in the Williamsburg area. Mr.

   Hinckley will meet at least once weekly with Mr. Beffa



                       5
   for individual therapy sessions and at least once weekly

   for group therapy sessions during his visits to

   Williamsburg. After each visit, Mr. Beffa will provide

   written feedback to Mr. Hinckley’s Hospital treatment

   team that will summarize his weekly contact with Mr.

   Hinckley.

16. Ms. Elizabeth Haley, a board-certified music

   therapist, will provide individual music therapy

   sessions during his conditional release visits. She

   will conduct at least one music therapy session

   during each visit, and will provide written feedback

   to the treatment team afterward. She will report to

   the Hospital any emergency issues that may be

   disclosed during the sessions. She also may

   communicate with Mr. Hinckley’s music therapist at

   St. Elizabeths to promote continuity in this therapy.

17. Mr. Hinckley is to continue to carry a GPS enabled cell

   phone during all unsupervised activities.

18. The government shall notify the Court and hospital promptly if

   the data it obtains from the GPS tracking or from Secret Service

   surveillance yields any information of concern.

19. Mr. Hinckley and his mother will maintain telephone contact

   with the Hospital at least once a day during each visit.

                       6
20. Mr. Hinckley and his mother will stay at the Hinckley’s

    residence and must be supervised by his mother or siblings while

    at the residence, unless he is participating in preapproved

    unsupervised activities.

21. Mr. Hinckley will be permitted to use the internet in his mother’s

   home only under the constant supervision of his mother or

   siblings or with the use of technology or technologies that can

   both track his internet use and restrict it to the use of certain sites,

   such as ones that provide online courses. The use of the internet,

   what sites will be visited, and what goals will be met through that

   use will be determined in advance and provided in the Hospital’s

   itinerary. If Mr. Hinckley’s internet use is monitored through the

   use of tracking and restrictive technology, the Hospital treatment

   team must review his usage after every visit to determine that he

   has complied with the itinerary and his treatment plan. Any

   deviation from the usage will be considered a violation of Mr.

   Hinckley’s conditions of release.

22. Mr. Hinckley, his mother and siblings will continue to adhere

   to the "Media Plan To Be Utilized for Patient While On

   Conditional Release" which provides that any effort to

   contact the media, either by Mr. Hinckley or by his mother,

   in person or by any other means while Mr. Hinckley is on


                         7
   conditional release, will constitute a violation of this

   conditional release. I f approached by the media, Mr.

   Hinckley and the members of his family will decline to

   speak with them, and if the media persists, Mr. Hinckley and

   the members of his family will withdraw.

23. If there are any negative incidents regarding the public or

   the media, Mrs. Hinckley will immediately return to her

   residence and call the Nursing Supervisor's Office at the

   Hospital. If so directed, they will return to the Hospital.

24. Before each visit, Mr. Hinckley will continue to receive an

   amount of medication from the pharmacy at the Hospital to cover

   the duration of the visit.

25. Mr. Hinckley's Saint Elizabeths Hospital treatment team shall

   remain Mr. Hinckley's primary treating clinicians.

26. After each visit, Mr. Hinckley's mother will provide the

   Hospital with a completed "Individualized Relapse Prevention

   Plan Feedback From Responsible Person Supervising Patient

   While On Conditional Release" form. Mr. Hinckley' siblings, if

   present for a visit, shall each complete an "Individualized

   Relapse Prevention Plan Feedback From Responsible Person

   Supervising Patient While On Conditional Release" form, and

   return it to the Hospital. The form can be faxed or otherwise

   transmitted to the Hospital if the sibling is not present when

                         8
                          Mr. Hinckley is returned to the Hospital after the visit. The

                          treatment team will interview Mr. Hinckley's siblings, if present

                          for a visit, either in person or by phone after the visit.

                       27. Mr. Hinckley will fill out the "Individualized Relapse

                          Prevention Plan Feedback From Patient While On Condition

                          Release" form.


                       28. The Hospital will write a detailed report following each

                          visit and submit that report under seal to the Court, prior to

                          the next visit. The report will be provided to both counsel

                          for the defense and counsel for the government.

                       29. Should Mr. Hinckley fail to adhere to any of the conditions

                          of release imposed on him by this Order, this conditional

                          release will be terminated immediately.

        SO ORDERED.



                                    /s/_________________________________________
                                    PAUL L. FRIEDMAN
                                    United States District Judge

DATE: February 26, 2014

  cc:    The Clerk of the Criminal Division
         United States District Court for the District of Columbia
         3rd and Constitution Avenue, NW, Room 1225
         Washington, DC 20001




                                                9
Colleen Kennedy, Esq.
Assistant United States Attorney
Judiciary Center
555 4th Street, N.W., Room 10-451
Washington, DC 20530

Barry Wm. Levine, Esq.
Dickstein Shapiro LLC
1825 Eye Street, N.W.
Washington, D.C. 20006-5403

Deon C. Merene, Esq.
Deputy General Counsel
D.C. Department of Behavioral Health
Saint Elizabeths Hospital
1100 Alabama Ave, SE
Washington, DC 20032

Tonya Sapp, Esq.
General Counsel
D.C. Department of Employment Services
4058 Minnesota Avenue, NE
Suite 5800
Washington, DC 20019
202-671-1195 (voice)
202-724-7472 (eFax)




                                    10